Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 12/3/2020 in which Claims 1-20 are pending.
Response to Arguments
2.	Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant argues, on pages 11-13, that Kim fails to disclose “the second initialization sub-circuit is connected respectively with the reset signal terminal, the high-level power supply terminal, and the second node, and configured to write the signal of the high-level power supply terminal into the second node under the control of the reset signal terminal” and that third transistor M3 does not correspond to the second initialization sub-circuit. Examiner disagrees and points to Kim’s teaching in Figure 5 that third transistor M3 [second initialization sub-circuit] is connected at its source to first power source line ELVDD, at its gate to scan line Sn-1 and at its drain to node N2 [second node]; first transistor M1 [data writing sub-circuit] is connected at its source to node N2 [second node], at its gate to scan line Sn and its drain to data line Dm (see ¶ 0062, 0064). Therefore, third transistor M3 receives the ELVDD power voltage based on a reset signal terminal and provides it to a second node, N2, for data writing at M1 to data line Dm.
	Applicant further argues that Matsueda fails to disclose “a compensation sub-circuit, the compensation sub-circuit is connected respectively with a reset signal .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2006/0108937 to Kim in view of U.S. Patent Publication 2018/0005575 to Lee et al (“Lee”) in further view of U.S. Patent Publication 2016/0104427 to Matsueda et al (“Matsueda”).
As to Claim 1, Kim teaches a pixel compensation circuit (each pixel includes a pixel circuit for outputting currents corresponding to the compensating power sources and data signals in a plurality of sub-frames included in a frame and an organic light emitting diode (OLED) that emits light corresponding to the current output from the pixel circuit, see Abstract), comprising: a second initialization sub-circuit (third transistor M3; Fig. 5), an IR drop control sub-circuit ( compensating circuit 144, see ¶ 0058-0059; Fig. 5), a data writing sub-circuit (first transistor M1; Fig. 5), wherein: 
Kim teaches the IR drop control sub-circuit is connected respectively with a first node (compensating circuit 144 [fourth transistor M4 in Fig. 5] is connected to node N1, see ¶ 0059; Figs. 4 & 5), a second node (compensating circuit 144 , and a high-level power supply terminal (compensating circuit 144 is connected to ELVDD [high voltage power supply], see ¶ 0058-0059; Fig. 4), and configured to decrease an influence of an IR drop of a signal of the high-level power supply terminal to an operating current of the light emitting element (Therefore, due to a voltage drop caused by the resistance of the first power source line ELVDD, when the first power sources that are applied to the pixel circuits 140 are not the same, it may not be possible to supply the desired amount of current to the OLED. Therefore, the voltage corresponding to the digital data signal that is stored in the capacitor C may vary with the position of each pixel 111 due to in the different voltage drops of the first power source lines ELVDD; In order to compensate for the voltage drop of the first power source line ELVDD, the compensating circuit 144 is coupled between the compensating power source line VSUSn and the first node N1, see ¶ 0058-0059);  
Kim teaches the second initialization sub-circuit is connected respectively with the reset signal terminal, the high-level power supply terminal, and the second node, and configured to write the signal of the high-level power supply terminal into the second node under the control of the reset signal terminal (The third transistor M3 [second initialization sub-circuit0 supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]); 
 the data writing sub-circuit is connected respectively with a scan signal terminal, a data signal terminal, and the second node, and configured to write a signal of the data signal terminal into the second node under the control of the scan signal terminal (The gate electrode of the first transistor M1 [data writing sub-circuit] is coupled with the scan line Sn [scan signal terminal], the source electrode of the first transistor M1 is coupled with the data line Dm [data signal terminal], and the drain electrode of the first transistor M1 is coupled with the gate electrode of the second transistor M2, that is, a first node N1. The first transistor M1 supplies the data signal from the data line Dm to the first node N1 in response to the scan signal supplied to the scan line Sn, see ¶ 0055; Fig. 5 illustrates the first transistor M1 connected to node N2 [second node]);
Kim fails to teach a first initialization sub-circuit; a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element; the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node, and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node; and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit; the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node; the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a 
Lee teaches a first initialization sub-circuit (fifth transistor T5; Fig. 20); a driver sub-circuit (driving TFT DT; Fig. 20), a light-emission control sub-circuit (fourth switching TFT T4; Fig. 20), and a light emitting element (OLED; Fig. 20); 
Lee teaches the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node (fourth switching TFT T4 includes a gate node connected to the EM[n-1] line, a drain node connected to the source node of the driving TFT DT, e.g. node N3 [third node] and a source node electrically connected to the organic light emitting diode, e.g. node N4 [fourth node], see ¶ 0271; Fig. 20), and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node (fifth switching TFT T5 includes a gate node connected to the SCAN1 line [reset signal terminal], a source node connected to the Vinit line [initialization signal terminal], and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as the anode of the organic light emitting diode, see ¶ 0275; Fig. 20); and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit (the fifth switching TFT T5 may be turned on in response to the first scan signal SCAN1 [reset signal terminal]. That is, if ;
Lee teaches the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node (The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst; the drain node of the driving TFT DT is electrically connected to the VDD line [high-level power supply terminal]…a source node as a third node N3 electrically connected to the first switching TFT T1 and the fourth switching TFT T4, see ¶ 0257-0258; Fig. 20); the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a low-level power supply terminal (Figure 20 illustrates the OLED is connects the one terminal to the node N4 and the other terminal to the low-potential VSS, see ¶ ; and the driver sub-circuit is configured, under the control of the first node, to drive the light emitting element to emit light through the turned-on light-emission control sub-circuit (if the n-1th emission control signal EM[n-1] is in a high state during the connection section, the fourth switching TFT T4 is turned on. Thus, the third node N3 as the source node of the driving TFT DT and the fourth node N4 as the source node of the fourth switching TFT T4 are connected to each other, see ¶ 0271-0272; the storage capacitor Cst stores a voltage to be applied to the gate node of the driving TFT DT. In this case, a node of the storage capacitor Cst is connected to the first node N1 as the gate node of the driving TFT DT and the other node is connected to the fourth node N4 electrically connected to the anode of the organic light emitting diode; That is, the storage capacitor Cst is electrically connected to the first node N1 and the fourth node N4 and stores a voltage difference between a voltage to be applied to the gate node of the driving TFT DT and a voltage to be applied to the anode of the organic light emitting diode, see ¶ 0278-0279; Fig. 20).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lee to teach a first initialization sub-circuit; a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element; the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node, and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node; and the first initialization sub-circuit is configured, under the control of the reset signal 
Kim and Lee do not expressly disclose a compensation sub-circuit, the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node, and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal.
Matsueda teaches a compensation sub-circuit (a current detour transistor M6, see ¶ 0039; Fig. 1A), the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a second terminal that is electrically connected to the second terminal of the third transistor M3, e.g. third node; and a control terminal that is electrically connected to the fourth control line S4 [reset signal , and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal (the current detour transistor (M6) which makes the electric current supplied from the driving transistor (M3) detour to the reference voltage power supply line (P3) without going through the light emitting element 11, so that it is possible to prevent contrast deterioration caused due to leaked light emission at the time of reset actions through turning on the current detour transistor (M6) at the time of reset action; the pixel circuit 10 can securely flow an electric current to the driving transistor (M3) before supplying an electric current to the light emitting element 11 through turning on the driving transistor (M3) and the current detour transistor (M6) before having the voltage containing the threshold voltage Vth and the data voltage Vdata held to the capacitor part 12, see ¶ 0043-0044; The second transistor M2 is structured to selectively supply the first power supply voltage VDD that is supplied from the first power supply line P1 to the first terminal of the third transistor M3…The sixth transistor M6 is structured to selectively supply the third power supply voltage Vref supplied from the third power supply line P3 to the second terminal of the third transistor M3, see ¶ 0059).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Lee with Matsueda to teach a compensation sub-circuit, the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node, and configured to write a threshold voltage of the driver sub-circuit and the signal of 
As to Claim 2, depending from Claim 1, Lee teaches wherein the IR drop control sub-circuit comprises a first capacitor and a second capacitor, wherein the first capacitor has one terminal connected with the first node, and the other terminal connected with the high-level power 16Atty. Dkt.: 63594US01 - US1807097FCN supply terminal; and the second capacitor has one terminal connected with the first node, and the other terminal connected with the second node (Figure 20 illustrates coupling capacitor Ccp [first capacitor] has one terminal coupled to the first node N1 and the other terminal coupled to VDD and storage capacitor Cst [second capacitor] has one terminal coupled to the first node N1 and the other terminal coupled to a fourth node N4, see ¶ 0296, 0308; Fig. 20).  
As to Claim 3, depending from Claim 1, Matsueda teaches wherein the compensation sub-circuit comprises a first switch transistor, and the first switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the first node, and a second electrode connected with the third node (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a second terminal that is electrically connected to the second terminal of the third transistor M3, e.g. third node; and a control terminal that is electrically connected to the fourth control line S4 [reset signal terminal], see ¶ 0054; Fig. 1A).  
 wherein the second initialization sub-circuit comprises a second switch transistor, and the second switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the high-level power supply terminal, and a second electrode connected with the second node (The third transistor M3 [second initialization sub-circuit0 supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]).  
As to Claim 5, depending from Claim 1, Matsueda teaches wherein the data writing sub-circuit comprises a third switch transistor, and the third switch transistor has a gate connected with the scan signal terminal, a first electrode connected with the data signal terminal, and a second electrode connected with the second node (The gate electrode of the first transistor M1 [data writing sub-circuit] is coupled with the scan line Sn [scan signal terminal], the source electrode of the first transistor M1 is coupled with the data line Dm [data signal terminal], and the drain electrode of the first transistor M1 is coupled with the gate electrode of the second transistor M2, that is, a first node N1. The first transistor M1 supplies the data signal from the data line Dm to the first node N1 in response to the scan signal supplied to the scan line Sn, see ¶ 0055; Fig. 5 illustrates the first transistor M1 connected to node N2 [second node]).  
 wherein the light-emission control sub-circuit comprises a fourth switch transistor, and the fourth switch transistor has a gate connected with the light-emission control terminal, a first electrode connected with the third node, and a second electrode connected with the fourth node (fourth switching TFT T4 includes a gate node connected to the EM[n-1] line [light emission control terminal], a drain node connected to the source node of the driving TFT DT, e.g. node N3 [third node] and a source node electrically connected to the organic light emitting diode, e.g. node N4 [fourth node], see ¶ 0271; Fig. 20).  
As to Claim 7, depending from Claim 1, Lee teaches wherein the first initialization sub-circuit comprises a fifth switch transistor, and the fifth switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the initialization signal terminal, and a second electrode connected with the fourth node (the fifth switching TFT T5 includes a gate node connected to the SCAN1 line, a source node connected to the Vinit line, and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as the anode of the organic light emitting diode, see ¶ 0275; Fig. 20).  
As to Claim 8, depending from Claim 1, Lee teaches wherein the driver sub-circuit comprises a driver transistor, and the driver transistor has a gate connected with the first node, a first electrode connected with the high-level power supply terminal, and a second electrode connected with the third node (The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst; the drain node of the driving TFT DT is electrically .  
As to Claim 9, depending from Claim 1, Lee teaches wherein the IR drop control sub-circuit comprises: a first capacitor and a second capacitor, wherein the first capacitor has one terminal connected with the first node, and the other terminal connected with the high-level power supply terminal; and the second capacitor has one terminal connected with the first node, and the other terminal connected with the second node (Figure 20 illustrates coupling capacitor Ccp [first capacitor] has one terminal coupled to the first node N1 and the other terminal coupled to VDD and storage capacitor Cst [second capacitor] has one terminal coupled to the first node N1 and the other terminal coupled to a fourth node N4, see ¶ 0296, 0308; Fig. 20); 
the light-emission control sub-circuit comprises a fourth switch transistor, wherein the fourth switch transistor has a gate connected with the light-emission control terminal, a first electrode connected with the third node, and a second electrode connected with the fourth node (fourth switching TFT T4 includes a gate node connected to the EM[n-1] line [light emission control terminal], a drain node connected to the source node of the driving TFT DT, e.g. node N3 [third node] and a source node electrically connected to the organic light emitting diode, e.g. node N4 [fourth node], see ¶ 0271; Fig. 20); 
the first initialization sub-circuit comprises a fifth switch transistor, wherein the fifth switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the initialization signal terminal, and a second electrode connected with the fourth node (the fifth switching TFT T5 includes a gate node connected to the SCAN1 line, a source node connected to the Vinit line, and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as the anode of the organic light emitting diode, see ¶ 0275; Fig. 20); and 
the driver sub-circuit comprises a driver transistor, wherein the driver transistor has a gate connected with the first node, a first electrode connected with the high-level power supply terminal, and a second electrode connected with the third node (The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst; the drain node of the driving TFT DT is electrically connected to the VDD line [high-level power supply terminal]…a source node as a third node N3 electrically connected to the first switching TFT T1 and the fourth switching TFT T4, see ¶ 0257-0258; Fig. 20).  
Matsueda teaches the compensation sub-circuit comprises a first switch transistor, wherein the first switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the first node, and a second electrode connected with the third node (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a second terminal that is electrically connected to the second terminal of the third transistor M3, e.g. third node; and a control terminal that is electrically connected to the fourth control line S4 [reset signal terminal], see ¶ 0054; Fig. 1A); 
the second initialization sub-circuit comprises a second switch transistor, wherein the 17Atty. Dkt.: 63594US01 - US1807097FCN second switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the high-level power supply terminal, and a second electrode connected with the second node (The third transistor M3 [second initialization sub-circuit0 supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]); 
the data writing sub-circuit comprises a third switch transistor, wherein the third switch transistor has a gate connected with the scan signal terminal, a first electrode connected with the data signal terminal, and a second electrode connected with the second node (The gate electrode of the first transistor M1 [data writing sub-circuit] is coupled with the scan line Sn [scan signal terminal], the source electrode of the first transistor M1 is coupled with the data line Dm [data signal terminal], and the drain electrode of the first transistor M1 is coupled with the gate electrode of the second transistor M2, that is, a first node N1. The first transistor M1 supplies the data signal from the data line Dm to the first node N1 in response to the scan signal supplied to the scan line Sn, see ¶ 0055; Fig. 5 illustrates the first transistor M1 connected to node N2 [second node]).
 As to Claim 10, depending from Claim 9, Matsueda teaches wherein all of the first switch transistor are P-type transistors or N-type transistors (sixth transistor M6 [first switch transistor] is a P-type transistor, see ¶ 0060; Fig. 1A), 
the second switch transistor, the third switch transistor are P-type transistors or N-type transistors (third transistor M3 [second switch transistor] and first transistor M1 [third switch transistor] are P-type transistors, see ¶ 0054, 0056; Fig. 5), 
Lee teaches the fourth switch transistor, the fifth switch transistor, and the driver transistors are P-type transistors or N-type transistors (fifth switching TFT T5 [fifth switch transistor] and fourth switching TFT T4 [fourth switch transistor] are P-type transistors, see ¶ 0271, 0276; Fig. 20).  
As to Claim 11, depending from Claim 1, Kim teaches a method for driving a pixel compensation circuit (each pixel includes a pixel circuit for outputting currents corresponding to the compensating power sources and data signals in a plurality of sub-frames included in a frame and an organic light emitting diode (OLED) that emits light corresponding to the current output from the pixel circuit, see Abstract), wherein the pixel compensation circuit comprises: a second initialization sub-circuit (third transistor M3; Fig. 5), an IR drop control sub-circuit ( compensating circuit 144, see ¶ 0058-0059; Fig. 5), a data writing sub-circuit (first transistor M1; Fig. 5), wherein: 
Kim teaches the IR drop control sub-circuit is connected respectively with a first node (compensating circuit 144 [fourth transistor M4 in Fig. 5] is connected to node N1, see ¶ 0059; Figs. 4 & 5), a second node (compensating circuit 144 [fourth transistor M4 in Fig. 5] is connected to node N2, see ¶ 0059; Fig. 5), and a high-level power supply terminal (compensating circuit 144 is connected to ELVDD [high voltage power supply], see ¶ 0058-0059; Fig. 4), and configured to decrease an influence of an IR drop of a signal of the high-level power supply terminal to an operating current of the light emitting element (Therefore, due to a voltage drop caused by the resistance of the first power source line ELVDD, when the first power sources that are applied to the pixel circuits 140 are not the same, it may not be possible to supply the desired amount of current to the OLED. Therefore, the voltage corresponding to the digital data signal that is stored in the capacitor C may vary with the position of each pixel 111 due to in the different voltage drops of the first power source lines ELVDD; In order to compensate for the voltage drop of the first power source line ELVDD, the compensating circuit 144 is coupled between the compensating power source line VSUSn and the first node N1, see ¶ 0058-0059);  
Kim teaches the second initialization sub-circuit is connected respectively with the reset signal terminal, the high-level power supply terminal, and the second node, and configured to write the signal of the high-level power supply terminal into the second node under the control of the reset signal terminal (The third transistor M3 [second initialization sub-circuit0 supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]); 
Kim teaches the data writing sub-circuit is connected respectively with a scan signal terminal, a data signal terminal, and the second node, and configured to write a signal of the data signal terminal into the second node under the control of the scan signal terminal (The gate electrode of the first transistor M1 [data writing sub-circuit] is coupled with the scan line Sn [scan signal terminal], the source electrode of the first transistor M1 is coupled with the data line Dm [data signal terminal], and the drain electrode of the first transistor M1 is coupled with the gate electrode of the second transistor M2, that is, a first node N1. The first transistor M1 supplies the data signal from the data line Dm to the first node N1 in response to the scan signal supplied to the scan line Sn, see ¶ 0055; Fig. 5 illustrates the first transistor M1 connected to node N2 [second node]);
Kim teaches the second initialization sub-circuit respectively under the control of the reset signal terminal (The third transistor M3 [second initialization sub-circuit supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]), in a second period, enabling the second initialization sub-circuit respectively under the control of the reset signal terminal to enable the signal of the high-level power supply terminal to be written into the second node (The third transistor M3 [second initialization sub-circuit supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]), and  18Atty. Dkt.: 63594US01 - US1807097FCN 
Kim teaches in a third period, enabling the data writing sub-circuit under the control of the scan signal terminal to enable the signal of the data writing sub-circuit to be written into the second node (First, when the scan signal is supplied to the N-1th scan line Sn-1, the first power source is supplied to the first node N1, and the compensating power source is supplied to the second node N2, e.g. first and second periods. Then, when the scan signal is supplied to the Nth scan line Sn, the digital data signal is supplied to the second node N2, e.g. third period, see ¶ 0066).
Kim fails to teach a first initialization sub-circuit; a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element; the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node, and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node; and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit; the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node; the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a low-level power supply terminal; and the driver sub-circuit is configured, under the control of the first node, to drive the light emitting element to emit light through the turned-on light-emission control sub-circuit; in a first period, enabling the first initialization sub-circuit, respectively under the control of the reset signal terminal, and enabling the light-emission control sub-circuit under the control of 
Lee teaches a first initialization sub-circuit (fifth transistor T5; Fig. 20); a driver sub-circuit (driving TFT DT; Fig. 20), a light-emission control sub-circuit (fourth switching TFT T4; Fig. 20), and a light emitting element (OLED; Fig. 20); 
Lee teaches the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node (fourth switching TFT T4 includes a gate node connected to the EM[n-1] line, a drain node connected to the source node of the driving TFT DT, e.g. node N3 [third node] and a source node electrically connected to the organic light emitting diode, e.g. node N4 [fourth node], see ¶ 0271; Fig. 20), and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node (fifth switching TFT T5 includes a gate node connected to the SCAN1 line [reset signal terminal], a source node connected to the Vinit line [initialization signal terminal], and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as ; and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit (the fifth switching TFT T5 may be turned on in response to the first scan signal SCAN1 [reset signal terminal]. That is, if the first scan signal SCAN1 is in a high state, the fifth switching TFT T5 is turned on to supply the initialization voltage Vinit [initialization signal terminal] to the fourth node N4 (writes signal to first node N1 via fourth node N4); initialization voltage Vinit and the voltage supplied to the first node N1; a node of the storage capacitor Cst is connected to the first node N1 as the gate node of the driving TFT DT and the other node is connected to the fourth node N4 electrically connected to the anode of the organic light emitting diode… the storage capacitor Cst is electrically connected to the first node N1 and the fourth node N4 and stores a voltage difference between a voltage to be applied to the gate node of the driving TFT DT and a voltage to be applied to the anode of the organic light emitting diode, see ¶ 0276-0278; Fig. 20; Figure 23 illustrates the first node N1 controls the driving transistor DT to supply the third node N3 with the initialization voltage);
Lee teaches the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node (The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst; the drain node of the driving TFT DT is electrically connected to ; the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a low-level power supply terminal (Figure 20 illustrates the OLED is connects the one terminal to the node N4 and the other terminal to the low-potential VSS, see ¶ 0278; Fig. 20); and the driver sub-circuit is configured, under the control of the first node, to drive the light emitting element to emit light through the turned-on light-emission control sub-circuit (if the n-1th emission control signal EM[n-1] is in a high state during the connection section, the fourth switching TFT T4 is turned on. Thus, the third node N3 as the source node of the driving TFT DT and the fourth node N4 as the source node of the fourth switching TFT T4 are connected to each other, see ¶ 0271-0272; the storage capacitor Cst stores a voltage to be applied to the gate node of the driving TFT DT. In this case, a node of the storage capacitor Cst is connected to the first node N1 as the gate node of the driving TFT DT and the other node is connected to the fourth node N4 electrically connected to the anode of the organic light emitting diode; That is, the storage capacitor Cst is electrically connected to the first node N1 and the fourth node N4 and stores a voltage difference between a voltage to be applied to the gate node of the driving TFT DT and a voltage to be applied to the anode of the organic light emitting diode, see ¶ 0278-0279; Fig. 20).  
Lee teaches in a first period, enabling the first initialization sub-circuit, respectively under the control of the reset signal terminal (the fifth switching TFT , and enabling the light-emission control sub-circuit under the control of the light-emission control signal terminal to enable the signal of the initialization signal terminal to be written into the first node, and the signal of the high-level power supply terminal to be written into the second node (if the fourth switching TFT T4 [light-emission control sub-circuit] is turned on in response to the n-1th emission control signal EM[n-1], the voltage Vdata of the third node N3 is supplied to the fourth node N4, see ¶ 0060, 0273; The fifth switching TFT T5 includes a gate node connected to the SCAN1 line, a source node connected to the Vinit line, and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as the anode of the organic light emitting diode, see ¶ 0060, 0274-0275; Figs. 20 and 21; the fifth switching TFT T5 may be turned on in response to the first scan signal SCAN1 [reset signal terminal]. That is, if the first scan signal SCAN1 is in a high state, the fifth switching TFT T5 is turned on to supply the initialization voltage Vinit [initialization signal terminal] to the fourth node N4, see ¶ 0060, 0276; Figs. 20 & 21). Examiner construes that when changing the N-type transistors of Fig. 20 into P-type transistors that the Em[n-1] signal would be high in the first period;
Lee teaches in a second period, the threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal to be written into the first node (When the first switching TFT T1 and the second switching TFT T2 are turned on, Vdata+Vth is supplied to the first node N1. As a result, the storage capacitor Cst stores Vdata+Vth-Vinit; during the sampling period t2, a voltage of ;
Lee teaches in a third period, the IR drop control sub-circuit to decrease a change of the IR drop of the signal of the high-level power supply terminal (When the voltage holding section t3 starts, the first scan signal SCAN1 and the second scan signal SCAN2 fall to a low state and the nth emission control signal EM[n] and the n-1th emission control signal EM[n-1] are maintained in a low state. Thus, during the voltage holding section t3, all of the switching TFTs T1 to T5 are turned off. Therefore, the first to fifth nodes N1 to N5 sampled or written in the sampling period t2 are floated, and a voltage of each node remains unchanged; during the voltage holding section t3, the voltages of the respective nodes may be held with almost no decrease, see ¶ 0304-0305); 
Lee teaches in a fourth period, enabling the light-emission control sub-circuit under the control of the light-emission control signal terminal to enable the light emitting element to emit light (During the connection section t4, the first scan signal SCAN1 and the second scan signal SCAN2 are maintained in a low state. When the connection section t4 starts, the n-1th emission control signal EM[n-1] rises to a high state and the nth emission control signal EM[n] is maintained in a low state. Thus, during the connection section t4, only the fourth switching TFT T4 is turned on…since the fourth switching TFT T4 is turned on, the third node N3 and the fourth node N4 are electrically connected to each other and Vdata .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lee to teach a first initialization sub-circuit; a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element; the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node, and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node; and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal into the first node through the turned-on light-emission control sub-circuit and the compensation sub-circuit; the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node; the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a low-level power supply terminal; and the driver sub-circuit is configured, under the control of the first node, to drive the light emitting element to emit light through the turned-on light-emission control sub-circuit; in a first period, enabling the first initialization sub-circuit, respectively under the control of the reset signal terminal, and enabling the light-emission control sub-circuit under the control of the light-emission control signal terminal to enable the signal of the initialization signal terminal to be written into the first node, and the signal of the high-level power supply terminal to be written into the second node; in a second 
Kim and Lee do not expressly disclose a compensation sub-circuit, the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node, and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal; compensation sub-circuit respectively under the control of the reset signal terminal; in a second period, enabling the compensation sub-circuit respectively under the control of the reset signal terminal to enable the signal of the high-level power supply terminal to be written into the second node.
Matsueda teaches a compensation sub-circuit (a current detour transistor M6, see ¶ 0039; Fig. 1A), the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a second terminal that is electrically connected to , and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal (the current detour transistor (M6) which makes the electric current supplied from the driving transistor (M3) detour to the reference voltage power supply line (P3) without going through the light emitting element 11, so that it is possible to prevent contrast deterioration caused due to leaked light emission at the time of reset actions through turning on the current detour transistor (M6) at the time of reset action; the pixel circuit 10 can securely flow an electric current to the driving transistor (M3) before supplying an electric current to the light emitting element 11 through turning on the driving transistor (M3) and the current detour transistor (M6) before having the voltage containing the threshold voltage Vth and the data voltage Vdata held to the capacitor part 12, see ¶ 0043-0044; The second transistor M2 is structured to selectively supply the first power supply voltage VDD that is supplied from the first power supply line P1 to the first terminal of the third transistor M3…The sixth transistor M6 is structured to selectively supply the third power supply voltage Vref supplied from the third power supply line P3 to the second terminal of the third transistor M3, see ¶ 0059).
Matsueda teaches compensation sub-circuit respectively under the control of the reset signal terminal (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a ; in a second period, enabling the compensation sub-circuit respectively under the control of the reset signal terminal to enable the signal of the high-level power supply terminal to be written into the second node (the current detour transistor (M6) which makes the electric current supplied from the driving transistor (M3) detour to the reference voltage power supply line (P3) without going through the light emitting element 11, so that it is possible to prevent contrast deterioration caused due to leaked light emission at the time of reset actions through turning on the current detour transistor (M6) at the time of reset action; the pixel circuit 10 can securely flow an electric current to the driving transistor (M3) before supplying an electric current to the light emitting element 11 through turning on the driving transistor (M3) and the current detour transistor (M6) before having the voltage containing the threshold voltage Vth and the data voltage Vdata held to the capacitor part 12, e.g. enabling the compensation sub-circuit under control of the reset to enable the high-level power supply terminal written into second node, see ¶ 0043-0044; The second transistor M2 is structured to selectively supply the first power supply voltage VDD that is supplied from the first power supply line P1 to the first terminal of the third transistor M3…The sixth transistor M6 is structured to selectively supply the third power supply voltage Vref supplied from the third power supply line P3 to the second terminal of the third transistor . Examiner construes the second node as the gate of the driving transistor M3.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Lee with Matsueda to teach a compensation sub-circuit, the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node, and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal; compensation sub-circuit respectively under the control of the reset signal terminal; in a second period, enabling the compensation sub-circuit respectively under the control of the reset signal terminal to enable the signal of the high-level power supply terminal to be written into the second node. The suggestion/motivation would have been in order to prevent contrast deterioration caused due to leaked light emission at the time of reset actions through turning on the current detour transistor (see ¶ 0043).
As to Claim 12, Kim teaches a display panel, comprising the pixel compensation circuit (a light emitting display…each pixel includes a pixel circuit for outputting currents corresponding to the compensating power sources and data signals in a plurality of sub-frames included in a frame and an organic light emitting diode (OLED) that emits light corresponding to the current output from the pixel circuit, see Abstract), comprising: a second initialization sub-circuit (third transistor M3; Fig. 5), an IR drop control sub-circuit ( compensating circuit 144, , a data writing sub-circuit (first transistor M1; Fig. 5), wherein: 
Kim teaches the IR drop control sub-circuit is connected respectively with a first node (compensating circuit 144 [fourth transistor M4 in Fig. 5] is connected to node N1, see ¶ 0059; Figs. 4 & 5), a second node (compensating circuit 144 [fourth transistor M4 in Fig. 5] is connected to node N2, see ¶ 0059; Fig. 5), and a high-level power supply terminal (compensating circuit 144 is connected to ELVDD [high voltage power supply], see ¶ 0058-0059; Fig. 4), and configured to decrease an influence of an IR drop of a signal of the high-level power supply terminal to an operating current of the light emitting element (Therefore, due to a voltage drop caused by the resistance of the first power source line ELVDD, when the first power sources that are applied to the pixel circuits 140 are not the same, it may not be possible to supply the desired amount of current to the OLED. Therefore, the voltage corresponding to the digital data signal that is stored in the capacitor C may vary with the position of each pixel 111 due to in the different voltage drops of the first power source lines ELVDD; In order to compensate for the voltage drop of the first power source line ELVDD, the compensating circuit 144 is coupled between the compensating power source line VSUSn and the first node N1, see ¶ 0058-0059);  
Kim teaches the second initialization sub-circuit is connected respectively with the reset signal terminal, the high-level power supply terminal, and the second node, and configured to write the signal of the high-level power supply terminal into the second node under the control of the reset signal terminal (The ; 
Kim teaches the data writing sub-circuit is connected respectively with a scan signal terminal, a data signal terminal, and the second node, and configured to write a signal of the data signal terminal into the second node under the control of the scan signal terminal (The gate electrode of the first transistor M1 [data writing sub-circuit] is coupled with the scan line Sn [scan signal terminal], the source electrode of the first transistor M1 is coupled with the data line Dm [data signal terminal], and the drain electrode of the first transistor M1 is coupled with the gate electrode of the second transistor M2, that is, a first node N1. The first transistor M1 supplies the data signal from the data line Dm to the first node N1 in response to the scan signal supplied to the scan line Sn, see ¶ 0055; Fig. 5 illustrates the first transistor M1 connected to node N2 [second node]);
Kim fails to teach a first initialization sub-circuit; a driver sub-circuit, a light-emission control sub-circuit, and a light emitting element; the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node, and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node; and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit; the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node; the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a low-level power supply terminal; and the driver sub-circuit is configured, under the control of the first node, to drive the light emitting element to emit light through the turned-on light-emission control sub-circuit.
Lee teaches a first initialization sub-circuit (fifth transistor T5; Fig. 20); a driver sub-circuit (driving TFT DT; Fig. 20), a light-emission control sub-circuit (fourth switching TFT T4; Fig. 20), and a light emitting element (OLED; Fig. 20); 
Lee teaches the light-emission control sub-circuit is connected respectively with a light-emission control signal terminal, a third node and a fourth node (fourth switching TFT T4 includes a gate node connected to the EM[n-1] line, a drain node connected to the source node of the driving TFT DT, e.g. node N3 [third node] and a source node electrically connected to the organic light emitting diode, e.g. node N4 [fourth node], see ¶ 0271; Fig. 20), and the first initialization sub-circuit is connected respectively with the reset signal terminal, an initialization signal terminal, and the fourth node (fifth switching TFT T5 includes a gate node connected to the SCAN1 line [reset signal terminal], a source node connected to the Vinit line [initialization signal terminal], and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as the anode of the organic light emitting diode, see ¶ 0275; Fig. 20); and the first initialization sub-circuit is configured, under the control of the reset signal terminal, to write a signal of the initialization signal terminal into the first node through the fourth node, the turned-on light-emission control sub-circuit, the third node and the compensation sub-circuit  (the fifth switching TFT T5 may be turned on in response to the first scan signal SCAN1 [reset signal terminal]. That is, if the first scan signal SCAN1 is in a high state, the fifth switching TFT T5 is turned on to supply the initialization voltage Vinit [initialization signal terminal] to the fourth node N4 (writes signal to first node N1 via fourth node N4); initialization voltage Vinit and the voltage supplied to the first node N1; a node of the storage capacitor Cst is connected to the first node N1 as the gate node of the driving TFT DT and the other node is connected to the fourth node N4 electrically connected to the anode of the organic light emitting diode… the storage capacitor Cst is electrically connected to the first node N1 and the fourth node N4 and stores a voltage difference between a voltage to be applied to the gate node of the driving TFT DT and a voltage to be applied to the anode of the organic light emitting diode, see ¶ 0276-0278; Fig. 20; Figure 23 illustrates the first node N1 controls the driving transistor DT to supply the third node N3 with the initialization voltage);
Lee teaches the driver sub-circuit is connected respectively with the first node, the high-level power supply terminal, and the third node (The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst; the drain node of the driving TFT DT is electrically connected to the VDD line [high-level power supply terminal]…a source node as a third node ; the light emitting element has one terminal connected with the fourth node, and the other terminal connected with a low-level power supply terminal (Figure 20 illustrates the OLED is connects the one terminal to the node N4 and the other terminal to the low-potential VSS, see ¶ 0278; Fig. 20); and the driver sub-circuit is configured, under the control of the first node, to drive the light emitting element to emit light through the turned-on light-emission control sub-circuit (if the n-1th emission control signal EM[n-1] is in a high state during the connection section, the fourth switching TFT T4 is turned on. Thus, the third node N3 as the source node of the driving TFT DT and the fourth node N4 as the source node of the fourth switching TFT T4 are connected to each other, see ¶ 0271-0272; the storage capacitor Cst stores a voltage to be applied to the gate node of the driving TFT DT. In this case, a node of the storage capacitor Cst is connected to the first node N1 as the gate node of the driving TFT DT and the other node is connected to the fourth node N4 electrically connected to the anode of the organic light emitting diode; That is, the storage capacitor Cst is electrically connected to the first node N1 and the fourth node N4 and stores a voltage difference between a voltage to be applied to the gate node of the driving TFT DT and a voltage to be applied to the anode of the organic light emitting diode, see ¶ 0278-0279; Fig. 20).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Lee to teach a first initialization sub-circuit; a driver sub-circuit, a light-emission control sub-circuit, 
Kim and Lee do not expressly disclose a compensation sub-circuit, the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node, and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal.
Matsueda teaches a compensation sub-circuit (a current detour transistor M6, see ¶ 0039; Fig. 1A), the compensation sub-circuit is connected respectively with a reset signal terminal, the first node, and the third node (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a second terminal that is electrically connected to the second terminal of the third transistor M3, e.g. third node; and a control terminal that is electrically connected to the fourth control line S4 [reset signal terminal], see ¶ 0054; Fig. 1A), and configured to write a threshold voltage of the driver sub-circuit and the signal of the high-level power supply terminal into the first node under the control of the reset signal terminal (the current detour transistor (M6) which makes the electric current supplied from the driving transistor (M3) detour to the reference voltage power supply line (P3) without going through the light emitting element 11, so that it is possible to prevent contrast deterioration caused due to leaked light emission at the time of reset actions through turning on the current detour transistor (M6) at the time of reset action; the pixel circuit 10 can securely flow an electric current to the driving transistor (M3) before supplying an electric current to the light emitting element 11 through turning on the driving transistor (M3) and the current detour transistor (M6) before having the voltage containing the threshold voltage Vth and the data voltage Vdata held to the capacitor part 12, see ¶ 0043-0044; The second transistor M2 is structured to selectively supply the first power supply voltage VDD that is supplied from the first power supply line P1 to the first terminal of the third transistor M3…The sixth transistor M6 is structured to selectively supply the third power supply voltage Vref supplied from the third power supply line P3 to the second terminal of the third transistor M3, see ¶ 0059).

As to Claim 13, depending from Claim 12, Lee teaches wherein the IR drop control sub-circuit comprises a first capacitor and a second capacitor, wherein the first capacitor has one terminal connected with the first node, and the other terminal connected with the high-level power 16Atty. Dkt.: 63594US01 - US1807097FCN supply terminal; and the second capacitor has one terminal connected with the first node, and the other terminal connected with the second node (Figure 20 illustrates coupling capacitor Ccp [first capacitor] has one terminal coupled to the first node N1 and the other terminal coupled to VDD and storage capacitor Cst [second capacitor] has one terminal coupled to the first node N1 and the other terminal coupled to a fourth node N4, see ¶ 0296, 0308; Fig. 20).  
As to Claim 14, depending from Claim 12, Matsueda teaches wherein the compensation sub-circuit comprises a first switch transistor, and the first switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the first node, and a second electrode connected with the third node (The sixth transistor M6 includes: a first terminal that is electrically connected to the third power supply line P3, e.g. first node; a second terminal that is electrically connected to the second terminal of the third transistor M3, e.g. third node; and a control terminal that is electrically connected to the fourth control line S4 [reset signal terminal], see ¶ 0054; Fig. 1A).  
As to Claim 15, depending from Claim 12, Matsueda teaches wherein the second initialization sub-circuit comprises a second switch transistor, and the second switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the high-level power supply terminal, and a second electrode connected with the second node (The third transistor M3 [second initialization sub-circuit0 supplies the first power source from the first power source line ELVDD to the first node N1 in accordance with the scan signal supplied to the N-1th scan line Sn-1 [reset signal terminal], see ¶ 0062; Fig. 5 illustrates the third transistor M3 connected to both nodes N1 and N2 [second node]).  
As to Claim 16, depending from Claim 12, Matsueda teaches wherein the data writing sub-circuit comprises a third switch transistor, and the third switch transistor has a gate connected with the scan signal terminal, a first electrode connected with the data signal terminal, and a second electrode connected with the second node (The gate electrode of the first transistor M1 [data writing sub-circuit] is coupled with the scan line Sn [scan signal terminal], the source electrode of the first transistor M1 is coupled with the data line Dm [data signal terminal], and the drain electrode of the first transistor M1 is coupled with the  Fig. 5 illustrates the first transistor M1 connected to node N2 [second node]).  
As to Claim 17, depending from Claim 12, Lee teaches wherein the light-emission control sub-circuit comprises a fourth switch transistor, and the fourth switch transistor has a gate connected with the light-emission control terminal, a first electrode connected with the third node, and a second electrode connected with the fourth node (fourth switching TFT T4 includes a gate node connected to the EM[n-1] line [light emission control terminal], a drain node connected to the source node of the driving TFT DT, e.g. node N3 [third node] and a source node electrically connected to the organic light emitting diode, e.g. node N4 [fourth node], see ¶ 0271; Fig. 20).  
As to Claim 18, depending from Claim 12, Lee teaches wherein the first initialization sub-circuit comprises a fifth switch transistor, and the fifth switch transistor has a gate connected with the reset signal terminal, a first electrode connected with the initialization signal terminal, and a second electrode connected with the fourth node (the fifth switching TFT T5 includes a gate node connected to the SCAN1 line, a source node connected to the Vinit line, and a drain node connected to a node of the storage capacitor Cst and a fourth node N4 as the anode of the organic light emitting diode, see ¶ 0275; Fig. 20).  
As to Claim 19, depending from Claim 12, Lee teaches wherein the driver sub-circuit comprises a driver transistor, and the driver transistor has a gate connected with the first node, a first electrode connected with the high-level power supply terminal, and a second electrode connected with the third node (The driving TFT DT includes a gate node as a first node N1 connected to a node of the storage capacitor Cst; the drain node of the driving TFT DT is electrically connected to the VDD line [high-level power supply terminal]…a source node as a third node N3 electrically connected to the first switching TFT T1 and the fourth switching TFT T4, see ¶ 0257-0258; Fig. 20).  
As to Claim 20, depending from Claim 12, Kim teaches a display device comprising a display panel (a light emitting display, see Abstract).
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EBONI N GILES/          Examiner, Art Unit 2694 

/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694